Case 2:19-cv-11821-GCS-KGA ECF No. 59, PageID.983 Filed 03/02/21 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

VERONICA HYMAN, Personal
Representative of the Estate of Deandre
Christopher Lipford, Deceased,

           Plaintiff,
                                               Case No. 19-11821
v.
                                               Hon. George Caram Steeh
OFFICER CLYDE LEWIS, CITY OF
DETROIT, and DETROIT POLICE
DEPARTMENT,

         Defendants.
_______________________________/

                ORDER DENYING PLAINTIFF’S MOTION
                 TO AMEND COMPLAINT (ECF NO. 45)

     Plaintiff moves to amend her complaint to name Sergeant Bernard

Cox as a defendant. Plaintiff originally named Cox as a defendant when the

complaint was filed, but the court dismissed the claims against him for

failure to state a claim on November 14, 2019. ECF No. 16. Plaintiff seeks

to reinstate claims against Cox pursuant to 42 U.S.C. § 1983 and

Michigan’s Wrongful Death Act.

                          BACKGROUND FACTS

     This case arises out of the death of Deandre Lipford while he was in

custody at the Detroit Detention Center. After his arrest, he was placed in

                                     -1-
Case 2:19-cv-11821-GCS-KGA ECF No. 59, PageID.984 Filed 03/02/21 Page 2 of 8



the video arraignment room at 9:48 p.m. on November 1, 2016. As seen on

the video recording, Lipford appeared to lose consciousness and fall to the

floor at about 11:02 p.m. He remained there for almost four hours, until

facility employee Leon Smith entered the video arraignment room at 2:50

a.m. and found Lipford unresponsive. Resuscitation measures were begun

by facility personnel. Lipford was taken to the hospital by EMS, but

resuscitation efforts were unsuccessful, and he was pronounced dead at

3:50 a.m. on November 2, 2016. According to reports, suspected narcotics

were found between Lipford’s buttocks. The Wayne County Medical

Examiner ruled the death accidental due to a narcotics overdose. Plaintiff

alleges that if officers had checked on Lipford as required by detention

center policy, he could have been revived and would be alive today.

      Plaintiff alleges that it was Officer Clyde Lewis’s responsibility to

conduct rounds of the detention center on the night of Lipford’s death. The

detention center’s operating procedures require that rounds be conducted

every 30 minutes. Officers are to “physically open the cell doors and ensure

that those detainees that are assigned to the cell are actually there. Floor

officers will check to make sure that every detainee is living and breathing.”

ECF No. 45 at PageID 474. Lewis testified that he checked on detainees by

walking by the video arraignment room, but did not enter it. Id. at PageID


                                      -2-
Case 2:19-cv-11821-GCS-KGA ECF No. 59, PageID.985 Filed 03/02/21 Page 3 of 8



482. Plaintiff alleges that after Lipford’s death, Lewis was disciplined and

suspended for four days without pay.

      Cox, who was Lewis’s supervisor, testified consistent with Lewis’s

view of the operating procedure – that it was acceptable to check on

detainees without physically entering the video arraignment room.

According to Cox, the video arraignment room is visible through glass. Id.

at PageID 494. He testified that officers were to walk by and visually check

detainees to make sure they were moving or breathing, but that they did

not wake detainees who appeared to be sleeping. Id. at 492-93.

      Plaintiff argues that Cox’s testimony demonstrates that he

encouraged, condoned, or acquiesced in Lewis’s failure to enter the video

arraignment room to check on detainees, and that therefore Cox is subject

to supervisor liability under § 1983. Plaintiff seeks to amend her complaint

to add Cox as a defendant, alleging that Cox had a duty to train officers

and to ensure that policies were carried out. Plaintiff further alleges that

Cox “was aware that Officer Clyde Lewis had not been and was not

entering the video arraignment room to check on apparently unconscious

detainees to determine whether they were ‘living and breathing,’” in

violation of detention center operating procedures. ECF No. 45 at PageID

508-509.


                                      -3-
Case 2:19-cv-11821-GCS-KGA ECF No. 59, PageID.986 Filed 03/02/21 Page 4 of 8



                             LAW AND ANALYSIS

      Federal Rule of Civil Procedure 15(a) governs amendments to

pleadings and provides that “[t]he court should freely give leave when

justice so requires.” Id. “In deciding whether to allow an amendment, the

court should consider the delay in filing, the lack of notice to the opposing

party, bad faith by the moving party, repeated failure to cure deficiencies by

previous amendments, undue prejudice to the opposing party, and futility of

amendment.” Perkins v. American Elec. Power Fuel Supply, Inc., 246 F.3d

593, 605 (6th Cir. 2001).

      Cox opposes Plaintiff’s motion on futility grounds. See Rose v.

Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000). “A

proposed amendment is futile if the amendment could not withstand a Rule

12(b)(6) motion to dismiss.” Id. To survive a motion to dismiss, the plaintiff

must allege facts that, if accepted as true, are sufficient Ato raise a right to

relief above the speculative level@ and to Astate a claim to relief that is

plausible on its face.@ Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). See also Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). In

reviewing Plaintiff’s proposed amendment, the court accepts as true all

non-conclusory allegations and determines whether they state a plausible

claim for relief. Id.


                                       -4-
Case 2:19-cv-11821-GCS-KGA ECF No. 59, PageID.987 Filed 03/02/21 Page 5 of 8



      Plaintiff seeks to add a cause of action against Cox pursuant to 42

U.S.C. § 1983, alleging that he violated Lipford’s right to medical care

under the Eighth and Fourteenth Amendments. A detainee’s constitutional

rights are violated when prison officials are deliberately indifferent to his

serious medical needs. See Richmond v. Huq, 885 F.3d 928, 937 (6th Cir.

2018).

      “Persons sued in their individual capacities under § 1983 can be held

liable based only on their own unconstitutional behavior.” Heyerman v. Cty.

of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012). A supervisor, like Cox, may

not be held liable in his individual capacity under § 1983 based upon a

theory of respondeat superior, “or the right to control employees.” Phillips v.

Roane Cty., Tenn., 534 F.3d 531, 543 (6th Cir. 2008). Rather, the plaintiff

must allege that the supervisor “either encouraged the specific incident of

misconduct or in some other way directly participated in it. At a minimum a

plaintiff must show that the official at least implicitly authorized, approved,

or knowingly acquiesced in the unconstitutional conduct of the offending

officers.” Id. (citation omitted). As the Sixth Circuit recently explained,

         [A] supervisor may be liable under § 1983 if he “abandon[s]
         the specific duties of his position . . . in the face of actual
         knowledge of a breakdown in the proper workings of the
         department.” This liability, however, exists only where
         some “execution of the supervisors’ job function result[s] in
         [the p]laintiff’s injury.” In other words, the supervisor must
         have abdicated his specific job responsibility, with the
                                       -5-
Case 2:19-cv-11821-GCS-KGA ECF No. 59, PageID.988 Filed 03/02/21 Page 6 of 8



          “active performance of the [supervisor’s] individual job
          function . . . directly result[ing] in the[ ] constitutional injury.”

Winkler v. Madison Cty., 893 F.3d 877, 899 (6th Cir. 2018)

(citations omitted).

       The allegations in the proposed amended complaint, which are not

significantly different from those in the original complaint, do not state a

claim for supervisor liability under § 1983. Plaintiff alleges that Cox knew

that Lewis was not entering the video arraignment room to check whether

detainees were “living and breathing” and failed to require him to do so.

ECF No. 45 at PageID 508-509. At most, Plaintiff alleges that Cox failed to

act, which is not the type of “direct participation” or “active acquiescence in

. . . known misconduct” necessary for a supervisory liability claim. Winkler,

893 F.3d at 899. 1 See also Doe ex rel. Doe v. City of Roseville, 296 F.3d

431, 440 (6th Cir. 2002) (“[L]iability must be based on ‘active

unconstitutional behavior,’ and . . . a mere failure to act [is not] sufficient.”).

Plaintiff has not alleged that Cox engaged in “active unconstitutional

behavior” by, for example, improperly delegating his authority to individuals

known to engage in misconduct or abdicating his duty to respond to a

pattern of unconstitutional acts. See Winkler, 893 F.3d at 899 (citing Taylor




1The court notes that a failure to follow detention center policy, in itself, does not
constitute deliberate indifference or a constitutional violation. Winkler, 893 F.3d at 891.
                                            -6-
Case 2:19-cv-11821-GCS-KGA ECF No. 59, PageID.989 Filed 03/02/21 Page 7 of 8



v. Mich. Dep’t of Corr., 69 F.3d 76, 81 (6th Cir. 1995) and Hill v. Marshall,

962 F.2d 1209, 1213 (6th Cir. 1992)); Peatross v. City of Memphis, 818

F.3d 233, 243 (6th Cir. 2016) (plaintiff stated claim for supervisor liability

when defendant “failed to train and supervise the officers to avoid the use

of excessive force, failed to investigate the allegations of excessive force

properly, and attempted to cover-up the unconstitutional conduct of his

subordinates by exonerating the officers in an effort to escape liability” in

wake of numerous officer shootings). Cox’s alleged knowledge that Lewis

was not entering the video arraignment room to check on detainees,

without more, does not meet this standard.

      Plaintiff’s generalized allegations of Cox’s failure to train and

supervise Lewis, which are devoid of facts demonstrating his personal

involvement in the allegedly unconstitutional acts, “improperly conflates a

§ 1983 claim of individual supervisory liability with one of municipal liability.”

Phillips, 534 F.3d at 543; see also Heyerman, 680 F.3d at 647. Plaintiff has

failed to allege that Cox was directly involved in the events leading to

Lipford’s death or engaged in active unconstitutional behavior. The

testimony cited by Plaintiff, viewed in the light most favorable to her, does

not alter the court’s conclusion that Plaintiff cannot state a § 1983 claim

against Cox.


                                       -7-
Case 2:19-cv-11821-GCS-KGA ECF No. 59, PageID.990 Filed 03/02/21 Page 8 of 8



      The proposed amended complaint also seeks compensation pursuant

to Michigan’s Wrongful Death Act, M.C.L. 600.2922. The Wrongful Death

Act does not create a substantive cause of action, but provides for

damages in the event of a death caused by the “wrongful act, neglect, or

fault of another.” Id. See also Wesche v. Mecosta Cty. Rd. Comm’n, 480

Mich. 75, 88, 746 N.W.2d 847, 856 (2008) (“[T]he wrongful-death act is

essentially a ‘filter’ through which the underlying claim may proceed.”);

Frontier Ins. Co. v. Blaty, 454 F.3d 590, 598-99 (6th Cir. 2006) (applying

Michigan’s Wrongful Death Act to govern claim for damages under § 1983).

Because Plaintiff’s underlying § 1983 claim against Cox is not viable, the

wrongful death claim against him likewise cannot survive.

                                   CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to file

an amended complaint (ECF No. 45) to add Bernard Cox as a defendant is

DENIED.

Dated: March 2, 2021
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                     March 2, 2021, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk


                                            -8-
